Citation Nr: 1549049	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Pamela AuClaire Nelson, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to June 1969.  The Veteran died in February 2009, and the appellant seeks recognition as his surviving spouse in her pursuit of entitlement to VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married in January 2009 and were legally married at the time of the Veteran's death in February 2009, a time period of less than one year.

2.  The appellant and the Veteran had no child born of their marriage or born to them before their marriage.


CONCLUSION OF LAW

The appellant is not entitled to recognition by VA as the surviving spouse of the deceased Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The RO mailed the appellant a notice letter in April 2009 that pertained to the claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

As discussed below, the facts in this case are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to recognition of a claimant as a surviving spouse of a Veteran for VA death benefits purposes; therefore, the VCAA is inapplicable and the VCAA duties of notice and assistance need not be considered or explained in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain death pension benefits.

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. §3.54 (2015).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. § 3.1(j).

Death pension and DIC may be paid to a surviving spouse who was married to the veteran one year or more prior to the veteran's death, or for any period of time if a child was born of the marriage or before the marriage, or prior to certain delimiting dates not applicable here.  38 C.F.R. § 3.54.

A State of California Marriage Record shows that the Veteran and the appellant married on January [redacted], 2009.

The Veteran's certificate of death shows that he died on February [redacted], 2009.  It indicates that the Veteran was married at that time of his death.

In her claim for VA benefits, signed and dated in March 2009, the appellant acknowledged that the appellant and the Veteran had no children born of their marriage.

The appellant's May 2009 VA Form 21-686c, Declaration of Status of Dependents, indicated that the Veteran divorced Y.J.R. in March 1995 and married the appellant in January 2009.  It further indicated that the appellant divorced D.A.Q. in 1995.

Having carefully reviewed the record, the Board finds that the appellant lacks basic eligibility as a surviving spouse to the deceased Veteran because she was not married to the Veteran for a period of one year or more before the Veteran's death, and had no child born of their marriage or born to them prior to the marriage.

The Board acknowledges that the appellant was legally married to the Veteran at the time of the Veteran's death.  However, the Veteran and appellant were legally married in January 2009, which is less than a year prior to the Veteran's death in February 2009.  There is also no legal basis for the Board to recognize that a valid marriage between the appellant and the Veteran occurred prior to January 2009 or that the marriage existed for at least one year.

The appellant contends that she and the Veteran lived together for many years prior to their formal marriage and his death and they raised together her daughter from another man.  In an April 2009 written statement, she indicated that she and the Veteran began living together as a couple at the end of 1998 until the year 2008.  She stated in the year 2008, they each had their own separate addresses but still lived with each other at those residences; in September 2008, the Veteran's ongoing illness had progressed to such a state that he had to move into the appellant's house so she could take care of him.  In her March 2015 substantive appeal, the appellant stated that she and the Veteran started living together in 1996 when her daughter was one year old and that the Veteran always treated the appellant as his wife and her daughter as his own daughter.

The Board acknowledges that the appellant and the Veteran may have lived together in a committed relationship for some time prior to their January 2009 marriage; however, recognition as a surviving spouse would require that they were legally married at least a year prior to the Veteran's death.  To the extent that the appellant contends that common-law marriage existed based on cohabitation prior to their formal marriage in January 2009, common-law marriage is not recognized in the state of California.  38 C.F.R. § 3.205(a)(6); Tatum v. Tatum, 241 F.2d 401, 407 (9th Cir. 1957).  There is, thus, no question of a valid marriage prior to the formal marriage in January 2009.

Accordingly, notwithstanding that the appellant had been married to the Veteran at the time of his death, she had not been married to him for one or more years and they had no child born of their marriage.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  Inasmuch as the appellant was legally married to the Veteran for less than one year at the time of his death, and as no statutory or regulatory exceptions to this rule apply, there is no legal basis to grant the appeal for basic eligibility for VA death benefits.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


